EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of July 10,
2014, with an effective date of July 11, 2014 (the “Effective Date”), by and
between Ventrus Biosciences, Inc., a Delaware corporation with principal
executive offices at 99 Hudson Street, 5th Floor, New York, NY 10013 (the
“Company”), and Derek Small, residing at 4392 Creekside Pass, Zionsville, IN
46077 (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive as President, Chief
Operating Officer and Budget Chief, and the Executive desires to accept
employment by the Company; and

 

WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions of the Executive’s employment with the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.           Employment.

 

(a)          Services. The Executive will be employed by the Company as its
President, Chief Operating Officer and Budget Chief. The Executive will report
to the Chief Executive Officer and the Board of Directors of the Company (the
“Board”) and shall perform such duties as are consistent with a position as
President, Chief Operating Officer and Budget Chief (the “Services”). The
Executive agrees to perform such duties faithfully, to devote substantially all
of his working time, attention and energies to the business of the Company, and
while he remains employed and subject to the terms of this Agreement, not to
engage in any other business activity that is in conflict with his duties and
obligations to the Company.

 

(b)          Acceptance. Executive hereby accepts such employment and agrees to
render the Services.

 

2.           Term. The Executive's employment under this Agreement shall be
deemed to commence on the Effective Date and shall continue for a term of two
(2) years (the “Initial Term”), unless sooner terminated pursuant to Section 9
of this Agreement. This Agreement will automatically be extended for additional
one (1) year periods (each an “Additional Term” and, together with the Initial
Term, the “Term”) unless the Company notifies the Executive in writing that it
intends to not extend this Agreement at least one hundred eighty (180) days
prior to the expiration of the then current Term; provided, however, that the
Company’s failure to provide the Executive with such notice shall not constitute
termination by the Executive for Good Reason (as defined in Section 9(d) hereof)
or termination by the Company without Cause (as defined in Section 9(a) hereof).
Notwithstanding the foregoing, the parties acknowledge and agree that, subject
to Board approval, the Company anticipates offering the Executive employment in
the position of Chief Executive Officer beginning on or about the second
anniversary of the Effective Date.

 

 

 

 

3.           Best Efforts; Place of Performance.

 

(a)           The Executive shall devote substantially all of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the best interests of the Company and during the
Term shall not be actively engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage, that will interfere with the performance by the Executive of his
duties hereunder or the Executive’s availability to perform such duties or that
will adversely affect, or negatively reflect upon, the Company.

 

(b)           The duties to be performed by the Executive hereunder shall be
performed at the principal executive offices of the Company during the Term, or
such other location as is mutually agreed to in writing by the parties.

 

4.           Directorship. The Company shall use its best efforts to cause the
Executive to be elected as a voting member of its Board throughout the Term and
shall include him in the management slate for election as a director at every
stockholders meeting during the Term at which his term as a director would
otherwise expire. The Executive agrees to accept election, and to serve during
the Term, as a member of the Company’s Board without any compensation therefor
other than as specified in this Agreement.

 

5.           Compensation. As full compensation for the performance by the
Executive of his duties under this Agreement, the Company shall pay the
Executive as follows:

 

(a)          Base Salary. Throughout the Term, the Company shall pay Executive
an annual salary (the “Base Salary”) equal to three hundred fifty thousand
dollars ($350,000) per year. Payment shall be made in accordance with the
Company’s normal payroll practices. The Base Salary will be reviewed by the
Chief Executive Officer and the Board of Directors no less frequently than
annually, and may be increased (but not decreased).

 

(b)          Annual Milestone Bonus. At the sole discretion of the Board, the
Executive may receive a discretionary bonus on each anniversary of the Effective
Date during the Term (the “Annual Milestone Bonus”) in an amount up to fifty
percent (50%) of his then current Base Salary based on the attainment by the
Executive of certain financial, clinical development and business milestones
(the “Milestones”) as established annually by the Board (or a committee
thereof), after consultation with the Executive, prior to the start of each
anniversary of this Agreement. The Milestones for the first year of this
Agreement shall be established by the Board, after consultation with the
Executive, subsequent to, but not more than sixty (60) days following, the
Effective Date. The Milestones for each subsequent year shall be established by
the Board, after consultation with the Executive, at least sixty (60) days prior
to each anniversary of this Agreement. The Annual Milestone Bonus shall be
payable either as a lump-sum payment or in installments as determined by the
Board in its sole discretion, provided, however, if the Board determines to pay
the Executive in installments, such installments shall be no less frequently
than monthly, and shall be over a time period not to exceed four (4) months,
unless otherwise agreed by the Executive in writing. Notwithstanding the
foregoing, the Annual Milestone Bonus, if any, for a given year will be paid in
full no later than March 15 of the calendar year immediately following the
calendar year for which the Annual Milestone Bonus, if any, is earned.

 

2

 

 

(c)          Retention Bonus. Subject to the Executive’s continued employment by
the Company as provided by this Section 5(c), the Company will pay to Executive
up to one hundred fifty thousand dollars ($150,000) as a retention bonus (the
“Retention Bonus”). The Retention Bonus will be paid in a single lump sum on the
Company’s next regular payday following the date three (3) months after the
Effective Date (the “Payment Date”). To earn and be entitled to payment of the
Retention Bonus, the Executive must be actively employed by the Company on the
Payment Date.

 

(d)          Living Expense and Commuting Assistance. The Company acknowledges
and accepts that the Executive’s current place of residence and office are
located in Indianapolis, Indiana. During the term of the Executive’s employment,
the Company will provide the Executive with access to either a corporate
apartment or hotel lodging and will reimburse the Executive’s travel expenses
when the Executive is required to perform services in New York, NY and San
Francisco, CA. In the event the Company requires the Executive to relocate to
the Company’s offices in a location other than the Indianapolis, Indiana area,
then for each of the first three twelve (12) month periods following the
Company’s decision regarding the Executive’s relocation, the Company shall
reimburse or pay directly to the Executive up to $120,000 in cash (the
“Commuting Allowance Amounts”) for the expenses incurred by the Executive to
maintain a separate apartment in or near the city in which the Company’s
principal executive offices are located and to assist with commuting expenses to
and from such principal executive offices. Following the third anniversary of
the Effective Date, the Company and the Executive may discuss whether to
continue payment of Commuting Allowance Amounts for any additional period of
time.

 

(e)          Withholding. The Company shall withhold all applicable federal,
state and local taxes, social security and such other amounts as may be required
by law from all amounts payable to the Executive under this Section 5.

 

(f)          Equity. Subject to and upon approval by the Board, the Company will
grant to the Executive an option to purchase shares of common stock of the
Company (the “Stock Options”). The Stock Options will be subject to vesting over
three years, and will otherwise be subject to the terms and conditions of the
Company’s stock option plan and a stock option agreement as approved by the
Board setting forth the exercise price, vesting conditions and other
restrictions. The Stock Options and any subsequently granted equity or
derivative securities will be collectively referred to in this Agreement as the
“Equity Awards.”

 

(g)          Expenses. The Company shall provide the Executive with a corporate
credit card for business use, and shall reimburse the Executive for all normal,
usual and necessary expenses incurred by the Executive in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Executive’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the Company.

 

3

 

 

(h)          Other Benefits. The Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “Fringe Benefits”) as the Company shall
make available to its senior executives from time to time. In addition, if
applicable, the Company shall reimburse the Executive for his reasonable
licensing fees, continuing professional education, and other professional dues.
The Company shall also name the Executive as a covered person under its
Directors & Officers insurance policies.

 

(i)           Vacation. The Executive shall, during the Term, be entitled to a
vacation of four (4) nonconsecutive weeks per annum, in addition to holidays
observed by the Company. Unless otherwise provided by the Company’s vacation
policy or required by law, the Executive shall not be entitled to carry any
unused, accrued vacation forward from one year of employment to the next, and
any such vacation days will be forfeited without payment. In addition, unless
otherwise provided by the Company’s vacation policy or required by law, the
Executive will forfeit payment for any unused, accrued vacation days upon
termination of employment.

 

6.           Confidential Information and Inventions.

 

(a)          The Executive recognizes and acknowledges that in the course of his
duties he is likely to receive confidential or proprietary information owned by
the Company or third parties with whom the Company has an obligation of
confidentiality, relating to and used in the Company’s business (collectively,
“Confidential and Proprietary Information”). Confidential and Proprietary
Information shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, formulas and related
concepts, business plans (both current and under development), client lists,
promotion and marketing programs, trade secrets, or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, sales activities, promotions, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company or of any affiliate or client of the
Company, and any and all information relating to the operation of the Company’s
business which the Company may from time to time designate as confidential or
proprietary or that the Executive reasonably knows should be, or has been,
treated by the Company as confidential or proprietary. The Executive expressly
acknowledges that the Confidential and Proprietary Information constitutes a
protectable business interest of the Company. The Executive further agrees that
if any information that the Company deems to be a trade secret is found by a
court of competent jurisdiction not to be a trade secret, such information will,
nevertheless, be considered Confidential and Proprietary Information for
purposes of this Agreement. Confidential and Proprietary Information does not
include any information that: (i) at the time of disclosure is generally known
to, or readily ascertainable by, the public; (ii) becomes known to the public
through no fault of the Executive or other violation of this Agreement; or (iii)
is disclosed to the Executive by a third party under no obligation to maintain
the confidentiality of the information. The Executive agrees, during and after
the Term, except as reasonably necessary for the fulfillment of his duties under
this Agreement: (i) not to use any such Confidential and Proprietary Information
for himself or others; (ii) to keep confidential and not disclose or make
accessible to any other person or entity any Confidential and Proprietary
Information; and (iii) not to take any Company Confidential and Proprietary
Information (including but not limited to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) from the Company’s offices at any time. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon termination of employment, or at any time upon the Company’s
request.

 

4

 

 

(b)          Except with prior written authorization by the Company, the
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or any confidential, scientific, technical or business
information of any other party to whom the Company owes an obligation of
confidence, at any time during or after his employment with the Company. The
restrictions in this Section 6(b) and in Section 6(a) above will not apply to
any information that the Executive is required to disclose by law, provided that
the Executive (i) notifies the Company of the existence and terms of such
obligation, (ii) gives the Company a reasonable opportunity to seek a protective
or similar order to prevent or limit such disclosure, and (iii) only discloses
that information actually required to be disclosed.

 

(c)          The Executive agrees that all inventions, discoveries, improvements
and patentable or copyrightable works (“Inventions”) initiated, conceived or
made by him, either alone or in conjunction with others, during the course of
his employment by the Company or that result from work performed by the
Executive for the Company, shall be the sole property of the Company to the
maximum extent permitted by applicable law and, to the extent permitted by law,
shall be “works made for hire” as that term is defined in the United States
Copyright Act (17 U.S.C.A., Section 101). The Company shall be the sole owner of
all patents, copyrights, trade secret rights, and other intellectual property or
other rights in connection therewith. The Executive hereby assigns to the
Company all right, title and interest he may have or acquire in all such
Inventions; provided, however, that the Board may in its sole discretion agree
to waive the Company’s rights pursuant to this Section 6(c) with respect to any
Invention that is not directly or indirectly related to the Company’s business.
The Executive further agrees to assist the Company in every proper way (but at
the Company’s expense) to obtain and from time to time enforce patents,
copyrights or other rights on such Inventions in any and all countries, and to
that end the Executive will execute all documents necessary:

 

(i)          to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)         to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

To the extent this Agreement is required to be construed in accordance with the
laws of any state which precludes a requirement to assign certain classes of
inventions made by an employee, this Section 6 will be interpreted not to apply
to any invention which a court rules and/or the Company agrees falls within such
classes.

 

5

 

 

(d)          The Executive acknowledges that, while performing the services
under this Agreement the Executive may locate, identify and/or evaluate patented
or patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company (the “Third-Party Inventions”). The
Executive understands, acknowledges and agrees that all rights to, interests in
or opportunities regarding, all Third-Party Inventions identified by the Company
or its affiliates or either of the foregoing Persons’ officers, directors,
employees (including the Executive), agents or consultants during the Term shall
be and remain the sole and exclusive property of the Company or such affiliate
and the Executive shall have no rights whatsoever to such Third-Party Inventions
and will not pursue for himself or for others any transaction relating to the
Third-Party Inventions which is not on behalf of the Company.

 

(e)          The provisions of this Section 6 shall survive any termination or
expiration of this Agreement.

 

7.           Non-Competition and Non-Solicitation. The Executive understands and
recognizes that his services to the Company are special and unique and that in
the course of performing such services the Executive will have access to and
knowledge of Confidential and Proprietary Information (as defined in Section 6)
and will become knowledgeable of and familiar with the Company’s customers as
well as the Company’s business. The Executive acknowledges that, due to the
unique nature of the Company’s business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and therefore the Company has a strong legitimate business interest
in protecting the continuity of its business interests and the restrictions
herein agreed to by the Executive narrowly and fairly serve such an important
and critical business interest of the Company. Therefore, the Executive
covenants and agrees as follows:

 

(a)          Definitions. As used in this Agreement, the following terms have
the meanings given to such terms below:

 

(i)          “Business” means (A) the development of novel molecules (Core
Protein Allosteric Modulators) aimed at hepatitis B core protein for the
specific disease treatment of hepatitis B virus (HBV); (B) the development of
novel prescription drugs for the specific disease treatment of anal fissures,
provided that the Company actively engages in such business during the Term; (C)
the development of (i) drug products that treat diseases with living bacteria,
(ii) oral vaccines and (iii) products that orally deliver bacteria, viruses,
complex molecules (such as proteins) and small molecules to the terminal ileum
and/or colon; and (D) any other business that the Company is actively engaged in
at the time of the date of termination, provided that this clause (C) shall only
apply if Employee is involved with that other business.

 

6

 

 

(ii)         “Customer” means (A) any person or entity who is or was a customer
of the Company at the time of, or during the six (6) month period prior to, the
date of the Executive’s termination and with whom the Executive had dealings on
behalf of the Company in the course of his employment with the Company, or about
whom the Executive received Confidential and Proprietary Information in the
course of his employment with the Company, and (B) any prospective customer to
whom, within the six (6) month period prior to the Executive’s date of
termination, the Company had submitted proposals to for services of which the
Executive has knowledge, whether or not such proposals have yet to be executed
into contracts, provided that, the Company has a legitimate expectation of doing
business with such prospective customer, and provided further that the Executive
has had material business contacts with such prospective customer on behalf of
the Company, whether such contact was initiated by the prospective customer or
by the Executive.

 

(iii)        “Company Employee” means (A) any person who is an employee of the
Company at the time of the date of the Executive’s termination of employment,
and (B) any person who was an employee of the Company during the six (6) month
period prior to, the termination of the Executive’s employment.

 

(iv)        “Person” means any person, firm, partnership, joint venture,
corporation or other business entity.

 

(v)         “Restricted Period” means the period commencing on the date of the
Executive’s termination of employment and ending twelve (12) months thereafter,
provided, however, that this period will be tolled and will not run during any
time Executive is in violation of this Section 7, it being the intent of the
parties that the Restricted Period will be extended for any period of time in
which the Executive is in violation of this Section 7.

 

(vi)        “Restricted Territory” means any country in which the Company does
business as of the Executive’s date of termination, including without limitation
each country to which the Executive directed or in which the Executive performed
employment-related activities on behalf of the Company at the time of, or during
the six (6) month period prior to, the Executive’s date of termination and each
country in which the Company is actively preparing to conduct business within
the six (6) month period immediately following the Executive’s date of
termination, provided that Executive is materially involved in such
preparations; or if that geographic territory is deemed by a court of competent
jurisdiction to be overly broad, the United States of America; or if that
geographic territory is deemed by a court of competent jurisdiction to be overly
broad, any state, province or similar geographic subdivision in which the
Company does business as of the Executive’s date of termination, including
without limitation each state to which the Executive directed or in which the
Executive performed employment-related activities on behalf of the Company at
the time of, or during the six (6) month period prior to, the date of
termination; or if that geographic territory is deemed by a court of competent
jurisdiction to be overly broad, the States of New York and Indiana.

 

(b)           Non-Competition. During his employment with the Company, the
Executive will not, on his own behalf or on behalf of any other Person, engage
in any business competitive with or adverse to that of the Company. In addition,
during his employment with the Company and during the Restricted Period,
Executive will not (i) engage in the Business in the Restricted Territory, or
(ii) hold a position based in or with responsibility for all or part of the
Restricted Territory, with any Person engaging in the Business, whether as an
employee, consultant, or otherwise, (A) in which the Executive will have duties,
or will perform or be expected to perform services for such Person, that is or
are the same as or substantially similar to the position held by Executive or
those duties or services actually performed by the Executive for the Company
within the twelve (12) month period immediately preceding the Executive’s date
of termination, or (B) in which the Executive will use or disclose or be
reasonably expected to use or disclose any Confidential and Proprietary
Information of the Company for the purpose of providing, or attempting to
provide, such Person with a competitive advantage with respect to the Business.
For purposes of clarification, nothing contained in this Section 7(b) shall be
deemed to prohibit the Executive from acquiring or holding, solely for
investment, publicly traded securities of any corporation, some or all of the
activities of which are competitive with the business of the Company so long as
such securities do not, in the aggregate, constitute more than five percent (5%)
of any class or series of outstanding securities of such corporation.

 

7

 

 

(c)          Non-Solicitation. During his employment with the Company and during
the Restricted Period, the Executive will not, directly or indirectly, on the
Executive’s own behalf or on behalf of any other Person, within the Restricted
Territory:

 

(i)          Call upon, solicit, divert, encourage or attempt to call upon,
solicit, divert or encourage any Customer for purposes of marketing, selling or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

(ii)         Induce, encourage or attempt to induce or encourage any Customer to
reduce, limit or cancel its business with the Company;

 

(iii)        Induce, encourage or attempt to induce or encourage any Customer to
purchase or accept products or services competitive with those offered by the
Company from any Person (other than the Company) engaging in the Business;

 

(iv)        Otherwise interfere or engage in any conduct that would have the
effect of interfering, in any manner, with the business relationship between the
Company and any of the Company’s Customers; or

 

(v)         Solicit, induce, or attempt to solicit or induce any Company
Employee or any independent contractor (who is then engaged by the Company or
was engaged by the Company in the prior six (6) months) to terminate his or her
employment or engagement with the Company or to accept employment or engagement
with any Person engaging in the Business within the Restricted Territory.

 

(d)           Direct Employment or Engagement by Customer. During his employment
with the Company and during the Restricted Period, the Executive will not be
employed or engaged (as an employee, contractor, consultant or otherwise)
directly by, or solicit employment or engagement by, any Person who, during the
Term of this Agreement, was an agent or Customer of the Company with whom the
Executive worked during his employment with the Company in a position or
capacity in which the Executive will be performing services for such Customer
that are the same as, or substantially similar to, those services provided by
the Executive for the Customer during the Executive’s employment with the
Company. For the avoidance of doubt, the terms “agent” and “Customer” will not
include any investment bank, investor, lender or other financial intermediary
which may represent, invest in or otherwise deal with the Company.

 

8

 

 

(e)          Enforcement. In the event that the Executive breaches or threatens
to breach any provisions of Section 6 or this Section 7, then the Company will
suffer irreparable harm and monetary damages would be inadequate to compensate
the Company. Accordingly, in addition to any other rights which the Company may
have, the Company shall (i) be entitled, without the posting of bond or other
security, to seek injunctive relief to enforce the restrictions contained in
such Sections and (ii) have the right to require the Executive to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments and other benefits (collectively “Benefits”) derived or received by
the Executive as a result of any transaction constituting a breach of any of the
provisions of Sections 6 or 7, to the maximum extent permitted by law.

 

(f)          Reasonableness and Severability. Each of the rights and remedies
enumerated in Section 7(e) shall be independent of the others and shall be in
addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity. The Executive hereby acknowledges and agrees that
the covenants provided for pursuant to Section 7 are essential elements of
Executive’s employment by the Company and are reasonable with respect to their
duration, geographic area and scope and in all other respects. If, at the time
of enforcement of this Section 7, a court of competent jurisdiction holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographic area legally permissible under such circumstances will be substituted
for the duration, scope or area stated herein. If any of the covenants contained
in this Section 7, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

 

(g)          Remedies. In the event that an actual proceeding is brought in
equity to enforce the provisions of Section 6 or this Section 7, the Executive
shall not urge as a defense that there is an adequate remedy at law nor shall
the Company be prevented from seeking any other remedies which may be available.
The Executive agrees that he shall not raise in any proceeding brought to
enforce the provisions of Section 6 or this Section 7 that the covenants
contained in such Sections limit his ability to earn a living.

 

(h)          Survival. The provisions of this Section 7 shall survive any
termination of this Agreement.

 

8.           Representations and Warranties.

 

(a)          The Executive hereby represents and warrants to the Company as
follows:

 

9

 

 

(i)          Neither the execution or delivery of this Agreement nor the
performance by the Executive of his duties and other obligations hereunder
violate or will violate any statute, law, determination or award, or conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which the Executive
is a party or by which he is bound.

 

(ii)         The Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 

(b)          The Company hereby represents and warrants to the Executive that
this Agreement and the employment of the Executive hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board.

 

9.           Termination. The Executive’s employment hereunder shall be
terminated immediately upon the Executive’s death and may be otherwise
terminated as follows:

 

(a)          The Executive’s employment hereunder may be terminated by the
Company for Cause. Any of the following actions by the Executive shall
constitute “Cause”:

 

(i)          The willful failure, disregard or continuing refusal by the
Executive to perform his duties hereunder;

 

(ii)         Any act of willful or intentional misconduct, or a grossly
negligent act by the Executive having the effect of injuring, in a material way
(as determined in good-faith by the Company), the business or reputation of the
Company, including but not limited to, any officer, director, or executive of
the Company;

 

(iii)        Willful misconduct by the Executive in carrying out his duties or
obligations under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by the Executive from the Chief
Executive Officer or from the Board;

 

(iv)        The Executive’s indictment of any felony or a misdemeanor involving
moral turpitude (including entry of a nolo contendere plea);

 

(v)         The determination by the Company, based upon clear and convincing
evidence, after a reasonable and good-faith investigation by the Company
following a written allegation by another employee of the Company, that the
Executive engaged in some form of harassment prohibited by law (including,
without limitation, age, sex or race discrimination), unless the Executive’s
actions were specifically directed by the Board;

 

(vi)        Any intentional misappropriation of the property of the Company, or
embezzlement of its funds or assets (whether or not a misdemeanor or felony);

 

10

 

 

(vii)       Breach by the Executive of any of the provisions of Sections 6, 7,
or 8 of this Agreement; and

 

(viii)      Breach by the Executive of any provision of this Agreement other
than those contained in Sections 6, 7, or 8 which is not cured by the Executive
within thirty (30) business days after notice thereof is given to the Executive
by the Company.

 

(b)           The Executive’s employment hereunder may be terminated by the
Board due to the Executive’s Disability. For purposes of this Agreement, a
termination for “Disability” shall occur (i) when the Board has provided a
written termination notice to the Executive supported by a written statement
from a reputable independent physician mutually selected by the Company and the
Executive, or the Executive’s legal representatives in the event he is unable to
make such selection due to mental incapacity, to the effect that the Executive
shall have become so physically or mentally incapacitated as to be unable to
resume, even with reasonable accommodation as may be required under the
Americans With Disabilities Act, within the ensuing twelve (12) months, his
employment hereunder by reason of physical or mental illness or injury, or (ii)
upon rendering of a written termination notice by the Company after the
Executive has been unable to substantially perform his duties hereunder, even
with reasonable accommodation as may be required under the Americans With
Disabilities Act, for one hundred twenty (120) or more consecutive days, or more
than one hundred eighty (180) days in any consecutive twelve month period, by
reason of any physical or mental illness or injury. For purposes of this Section
9(b), the Executive agrees to make himself available and to cooperate in any
reasonable examination by a reputable independent physician mutually selected by
the Company and the Executive, and paid for by the Company. Notwithstanding the
foregoing, nothing herein shall give the Company the right to terminate the
Executive prior to discharging its obligations to the Executive, if any, under
the Family and Medical Leave Act, the Americans With Disabilities Act, or any
other applicable law. The Company shall reimburse the Executive for his actual
cost of maintaining a supplementary long-term disability insurance policy during
the Term up to a maximum reimbursement of $10,000 per year.

 

(c)          The Executive’s employment hereunder may be terminated by the
Company (or its successor) by written notice to the Executive upon the
occurrence of a Change of Control. For purposes of this Agreement, “Change of
Control” means (i) the acquisition, directly or indirectly, following the date
hereof by any person (as such term is defined in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended), in one transaction or a series
of related transactions, of securities of the Company representing in excess of
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the Effective Date of this Agreement, or
(ii) the future disposition by the Company (whether direct or indirect, by sale
of assets or stock, merger, consolidation or otherwise) of all or substantially
all of its business and/or assets in one transaction or series of related
transactions other than a merger (1) effected exclusively for the purpose of
changing the domicile of the Company or (2) effected for the purpose of
obtaining a public listing and/or publicly traded securities.

 

11

 

 

(d)          The Executive’s employment hereunder may be voluntarily terminated
by the Executive for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any of the following: (i) any material reduction by the Company of
the Executive’s duties, responsibilities, or authority which causes his position
with the Company to become of less responsibility or authority than his position
immediately following the Effective Date; (ii) any material reduction by the
Company of the Executive’s compensation or benefits payable hereunder (it being
understood that a reduction of benefits applicable to all employees of the
Company, including the Executive, shall not be deemed a reduction of the
Executive’s compensation package for purposes of this definition); (iii) any
requirement by the Company, without the Executive’s prior written consent, that
the Executive locate the Executive’s residence or primary place of employment to
a location outside a 30-mile radius of such location mutually agreed upon
between the Company and the Executive as of the Effective Date, or such other
location that the Company and the Executive may mutually agree upon and
designate from time to time during the Term; (iv) a material breach by the
Company of Section 8(b) of this Agreement which is not cured by the Company
within 30 days after written notice thereof is given to the Company by the
Executive; (v) a change in the lines of reporting such that the Executive no
longer reports directly to the Chief Executive Officer, or (vi) any failure by
the Company to appoint the Executive as the Chief Executive Officer on or prior
to the second anniversary of the Effective Date unless otherwise consented to by
the Executive or unless the Executive has taken any action constituting Cause.
However, notwithstanding the above, Good Reason shall not exist unless: (x) the
Executive notifies the Board within ninety (90) days of the initial existence of
one of the adverse events described above, and (y) the Company fails to correct
the adverse event within thirty (30) days of such notice, and (z) the
Executive’s voluntary termination because of the existence of one or more of the
adverse events described above occurs within 24 months of the initial existence
of the event.

 

(e)          The Executive’s employment may be terminated by the Company without
Cause by delivery of written notice to the Executive effective fifteen (15) days
after the date of delivery of such notice.

 

(f)          The Executive’s employment may be terminated by the Executive in
the absence of Good Reason by delivery of written notice to the Company
effective fifteen (15) days after the date of delivery of such notice.

 

10.         Compensation upon Termination.

 

(a)          Accrued Benefits. Upon termination of the Executive’s employment by
either party regardless of the cause or reason, the Executive shall be entitled
to the following, referred to herein as the “Accrued Benefits”: (i) payment for
any accrued, unpaid Base Salary through the termination date; (ii) if provided
for under the Company’s vacation plan or policy or required by applicable law,
payment for any accrued, unused vacation days through the termination date; and
(iii) reimbursement for any approved business expenses that the Executive has
timely submitted for reimbursement in accordance with the Company’s business
expense reimbursement policy or practice. Except as otherwise expressly provided
by this Agreement, the Company shall have no further payment obligations to the
Executive and all Equity Awards that have not vested as of the date of
termination shall be forfeited to the Company as of such date. Subject to this
Section 10, Stock Options that have vested as of the Executive’s termination
shall remain exercisable for 90 days following such termination.

 

12

 

 

(b)          Change of Control Severance. If during the Term a Change of Control
occurs and if during the six (6) month period immediately following such Change
of Control the Executive’s employment is terminated by the Company without Cause
pursuant to Section 9(e) (and not due to non-renewal of the Term) or by the
Executive for Good Reason pursuant to Section 9(d), provided that the Executive
signs and does not revoke a general release of claims against the Company within
the time period specified therein (which time period shall not exceed sixty (60)
days), in form and substance satisfactory to the Company (the “Release”), and
provided further that such termination is a “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h), then the Company shall provide the
following benefits to the Executive, referred to herein as the “Change of
Control Separation Benefits”: (i) a lump sum payment equal to eighteen (18)
months of the Executive’s then-current Base Salary (less applicable taxes and
withholdings); (ii) the full Annual Milestone Bonus (items (i) and (ii) being
the “Change of Control Separation Pay”); (iii) immediate vesting in full of all
Equity Awards; (iv) extension of the exercise period for all Stock Options to
the end of their term; and (v) if the Executive properly and timely elects to
continue his health insurance benefits under COBRA or applicable state
continuation coverage after the date of termination, reimbursement for the
Executive’s applicable health continuation coverage premiums for the lesser of
(A) the eighteen (18) month period following the month in which the Executive’s
termination date occurs, or (B) the maximum period permitted by applicable law,
provided that the Company’s obligation to pay a portion of the Executive’s
health continuation coverage premiums will terminate if he becomes eligible for
insurance benefits from another employer during the reimbursement period. The
Change of Control Separation Pay will be paid within sixty (60) days after the
termination date.

 

(c)          Other Severance Benefits. If the Executive’s employment is
terminated during the Term as a result of the Executive’s Disability pursuant to
Section 9(b), by the Company without Cause pursuant to Section 9(e), or by the
Executive for Good Reason pursuant to Section 9(d), provided that the Executive
signs and does not revoke the Release within the time period specified therein
(which time period shall not exceed sixty (60) days), and provided further that
such termination is a “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h), then the Company shall provide the following benefits
to the Executive, referred to herein as the “Separation Benefits”: (i) the
continued payment in installments of the Executive’s then-current Base Salary
(less applicable taxes and withholdings) for a period of twelve (12) months
following the date of termination (the “Separation Pay”); (ii) all Equity Awards
which would have become vested during the twelve (12) months following the
termination date shall accelerate and vest; (iii) the extension of the exercise
period for all vested Stock Options to the end of their term; and (iv) provided
that the Executive properly and timely elects to continue his health insurance
benefits under COBRA or applicable state continuation coverage after the date of
termination, reimbursement for the Executive’s applicable health care
continuation coverage premiums for the lesser of (A) the twelve (12) month
period following the month in which the termination date occurs, or (B) the
maximum period permitted by applicable law, provided that the Company’s
obligation to pay a portion of the Executive’s health continuation coverage
premiums will terminate if he becomes eligible for insurance benefits from
another employer during the reimbursement period. The first installment of the
Separation Pay will be paid on the Company’s first regular payday occurring
sixty (60) days after the termination date in an amount equal to the sum of
payments of Base Salary that would have been paid if he had remained in
employment for the period from the termination date through the payment date.
The remaining installments will be paid until the end of the 12-month period at
the same rate as the Base Salary in accordance with the Company’s normal payroll
practices for its employees. The Executive understands that if he is eligible to
receive the Separation Benefits, such Separation Benefits shall be in lieu of
and not in addition to any other severance benefits otherwise provided for
herein, including the severance benefits described in Section 10(b) of this
Agreement. Notwithstanding the foregoing, if the Executive is entitled to
receive the Separation Benefits but violates any provisions of this Agreement or
any other agreement entered into by the Executive and the Company after
termination of employment, the Company will be entitled to immediately stop
paying any further installments of the Separation Benefits. If the Executive’s
employment is terminated during the Term as a result of the Executive’s death,
then the Company shall provide to the Executive’s estate the continued payment
of Executive’s then-current Base Salary for a period of twelve (12) months
following the date of termination, beginning on the Company’s first regular
payday following the date of such termination.

 

13

 

 

(d)          This Section 10 sets forth the only obligations of the Company with
respect to the termination of the Executive’s employment with the Company,
except as otherwise required by law, and the Executive acknowledges that, upon
the termination of his employment, he shall not be entitled to any payments or
benefits which are not explicitly provided in Section 10. For purposes of
clarification, if the Executive’s employment with the Company terminates upon
expiration of the Term, the Executive shall only be entitled to receive the
Accrued Benefits described in Section 10(a).

 

(e)          Upon termination of the Executive’s employment hereunder for any
reason, if requested by the Board, the Executive shall be deemed to have
resigned as director of the Company, effective as of the date of such
termination.

 

(f)          The provisions of this Section 10 shall survive any termination of
this Agreement.

 

11.         409A Restrictions. The intent of the parties to this Agreement is
that the payments, compensation and benefits under this Agreement be exempt from
or comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder (collectively, “Section
409A”) and, in this connection, the following shall be applicable:

 

(a)          To the greatest extent possible, this Agreement shall be
interpreted to be exempt or in compliance with Section 409A.

 

(b)          If any severance, compensation, or benefit required by this
Agreement is to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.

 

14

 

 

(c)          If any severance, compensation, or benefit required by this
Agreement that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A is considered to be paid on account of “separation from
service” within the meaning of Section 409A, and the Executive is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance, compensation, or benefit shall be made for six (6) months plus one
(1) day after such separation from service (the “New Payment Date”). The
aggregate of any such payments that would have otherwise been paid during the
period between the date of separation from service and the New Payment Date
shall be paid to the Executive in a lump sum payment on the New Payment Date.
Thereafter, any severance, compensation, or benefit required by this Agreement
that remains outstanding as of the day immediately following the New Payment
Date shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 

(d)          The provisions of this Section 11 shall survive any termination of
this Agreement.

 

12.         Miscellaneous.

 

(a)          This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without giving effect to
its principles of conflicts of laws.

 

(b)          In the event of any dispute arising out of, or relating to, this
Agreement or the breach thereof (other than Sections 6 or 7 hereof), or
regarding the interpretation thereof, the parties agree to submit any
differences to nonbinding mediation prior to pursuing resolution through the
courts. The parties hereby submit to the exclusive jurisdiction of the Courts of
New York County, New York, or the United States District Court for the Southern
District of New York, and agree that service of process in such court
proceedings shall be satisfactorily made upon each other if sent by registered
mail addressed to the recipient at the address referred to in Section 12(g)
below.

 

(c)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives,
successors and permitted assigns.

 

(d)          This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The rights and obligations of
the Company under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company, including any successors
or assigns in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets.

 

(e)          This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.

 

(f)          The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.

 

15

 

 

(g)          All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mail. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this Section 12(g).

 

(h)          This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(i)          As used in this Agreement, “affiliate” of a specified person or
entity shall mean and include any person or entity controlling, controlled by or
under common control with the specified person or entity.

 

(j)          The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

(k)          This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

  

16

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.

 

  VENTRUS BIOSCIENCES, INC.       By: /s/ Russell H. Ellison   Name: Russell H.
Ellison   Title: Chief Executive Officer       EXECUTIVE       /s/ Derek Small  
Derek Small

 



[Signature Page to Derek Small Employment Agreement]



 

 

 

